Citation Nr: 1031221	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-13 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a lumbar spine 
disorder (claimed as back injury).

2.  Entitlement to service connection for a lumbar spine disorder 
(claimed as back injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976 and 
from June 1977 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision issued by the RO.  
The Veteran testified before the undersigned Acting Veterans Law 
Judge (AVLJ) in a hearing at the RO in May 2010.

The underlying issue of entitlement to service connection for a 
lumbar spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's application to reopen a previously denied claim 
of service connection for a lumbar spine disorder was denied by 
the RO in an unappealed May 2007 rating decision.  

2.  The evidence received since the May 2007 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim and raises a reasonable possibility of substantiating the 
claim of service connection for a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The RO's rating decision in May 2007 denying service 
connection for a lumbar spine disorder is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim of service connection for a lumbar spine disorder.  
38 U.S.C.A. § 5108 (West 2002& Supp 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in November 2008.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim and identified his duties in obtaining 
information and evidence to substantiate his claim.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the 
November 2008 letter.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been requested 
or obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material. The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  Given that new and material evidence has been 
received to reopen the claim for service connection for a lumbar 
spine disorder at this time, the Board finds that no further 
assistance in developing the facts pertinent to the Veteran's 
claim in this regard is required at this time.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available evidence is sufficient for an 
adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.

Laws and Regulations-New and Material

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened, because 
reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 
at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Factual Background and Analysis

Service connection for a lumbar spine disorder was initially 
denied in an RO rating decision issued in July 2005.  The RO 
found that during service, the Veteran received treatment on one 
occasion in September 1975 for back pain, and that the records 
otherwise contained no documented of complaints or treatment 
referable to a back disorder.  The RO concluded that the Veteran 
failed to submit evidence of a permanent residual or chronic 
disability related thereto subject to service connection.  In 
this regard, the RO explained that the Veteran's current back 
disorder was a congenital or developmental defect that was 
unrelated to military service and not subject to service 
connection.  

Although properly notified of the July 2005 decision, the Veteran 
did not file a timely appeal and that decision became final.  
38 U.S.C.A. § 7105.  The evidence of record at the time of the 
July 2005 denial included the Veteran's service treatment 
records, VA treatment records dated from August 1993 to June 
2005, various private facility treatment records dated from 
September 1997 to May 2002, records associated with the Veteran's 
claim for Social Security Administration (SSA) disability 
benefits, and a June 2005 VA examination report containing an 
opinion of etiology.

The Veteran applied to reopen his claim in January 2007.  In a 
May 2007 rating decision, the RO denied the Veteran's attempt to 
reopen his claim for service connection for a lumbar spine 
disorder, finding that new and material evidence had not been 
submitted to reopen the claim.  Although properly notified of 
that decision, the Veteran did not file a timely appeal and that 
decision is final.  The evidence of record at the time of the May 
2007 denial included the noted records previously considered and 
VA treatment records dated From January 2006 to May 2007.

Since the May 2007 rating decision, the additional evidence 
received includes VA treatment records dated through April 2009, 
including a January 2009 VA neurosurgery clinic note in which the 
neurosurgery physician assistant discusses the etiology of the 
Veteran's lumbar spine disorder.  Such newly received evidence 
also contains various lay statements, including the May 2010 
hearing testimony, suggesting a relationship between the 
Veteran's current lumbar spine disorder and his period of active 
service.  The credibility of this evidence is presumed for the 
purposes of reopening a previously denied claim.  See Justus 
supra.  This new evidence of record raises a reasonable 
possibility of substantiating the Veteran's claim of service 
connection.  Accordingly, new and material evidence has been 
submitted to reopen the claim of service connection for a lumbar 
spine disorder (claimed as back injury). 


ORDER

As new and material evidence has been received, the application 
to reopen the claim of service connection for a lumbar spine 
disorder (claimed as back injury) is allowed.



REMAND

With respect to the merits of the lumbar spine claim, additional 
development is required.  Specifically, at his May 2010 hearing, 
the Veteran indicated treatment at the Cherry Street Clinic 
dating to possibly 1997.  In conjunction with his initial claim, 
the Veteran submitted a VA Form 21-4142 to authorize release of 
private records.  On such form, he indicated treatment from 1998 
to 2004 from this clinic.  
The earliest records from that clinic in the file are dated in 
2001.  Furthermore, the record does not appear to contain the 
letter sent by VA to the clinic, thus it is unclear what date 
range was provided and thus it is unclear whether any additional 
records remain outstanding from that facility.  

Accordingly, the case is REMANDED for the following action:

1.	 After obtain necessary authorization from the Veteran, 
contact the Cherry Street Clinic and obtain any treatment 
records dated from 1997 to 2001.  The copy of the request 
letter should be included in the file, as well as any 
negative response.  Any negative search result must also be 
communicated to the Veteran. 

2.	 Upon completion of the above, readjudicate the issue on 
appeal and consider all evidence received since issuance of 
the most recent Statement of the Case.  If any benefit 
sought on appeal remains denied, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


